

116 HRES 925 IH: Expressing the sense of the House of Representatives that the powers of the president remain limited by the Constitution and laws of the United States.
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 925IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Malinowski (for himself, Mr. Phillips, and Mr. Amash) submitted the following resolution; which was referred to the  Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that the powers of the president remain limited by the Constitution and laws of the United States.That the House of Representatives affirms that when someone is the president of the United States, their authority is not total.